Case 2:19-cv-00425-CW-PMW Document 6-1 Filed 06/20/19 Page 1of 4

Exhibit A

 

 

 
Case 2:19-cv-00425-CW-PMW Document 6-1 Filed 06/20/19 Page 2 of 4

TOBLER LAW OFFICE, Lc

E. GREGG TOBLER
stobler@toblerlawoffice.net

October 18, 2018
Via Email / First Class Mail

president@uvu.edu / KClemes@uvu.edu /
linda makin@uvu.edu

Astrid 8. Tuminez , President
Linda Makin, Vice President
Utah Valley University

800 West University Parkway
Orem, UT 84058-5999

Karen M. Clemes, General Counsel
Utah Valley University

800 West University Parkway
Orem, UT 84058-5999

Re: Dr. Kemal Makasci— Wrongful Termination / Retaliation
Notice of Intent te File Suit

Dear Dr. Twminez, Ms. Makin and Karen:

I continue to represent Dr. Kemal Makasci, a former tenured Associate Professor at Utah -
Valley University “UVU"). Dr. Makasei’s employment was wrongfully t terminated by the
_ University on October: 20; 2017; after fourteen (145% years of exemplary sérvice.

Dr. Makasci initially sought reinstatement by participating i in the internal al appeal process
at UVU. However, participation in that process only left him with additional damages based on
-a denial of due process.and substantive conflicts of interest. Dr. Makasci subsequently filed a
Discrimination Charge with the Equal Employment Opportunity Commission (EEOC) on August

15, 2017. The EEOC chose not investigate the Charge and issued a Right to Sue Letter on
August 1, 2018.

. The purpose. of this letter is to advise you that Dr. Makasci continues to assert a legal
claim against UVU for wrongful termination and for unlawful retaliation. Specifically, he.
asserts that the alleged conduct he is accused of was misinterpreted and that the investigation
~ into the alleged conduct was mishandled. These actions resulted in the decision fo terminate his
employment after nearly a-year on suspension.

~ It is Dr. Makasci’s intent to file a civil lawsuit against UVU within the next ten (10) days.
Statutory notice was previously provided to the University pursuant to my previous notice and
demand letter(s). Since our last correspondence, the former Title IX Office Director, Melissa
Frost, has also been fired and has filed a lawsuit against the University. She also alleges
wrongful termination and damages. We have been watching this case very closely since it was

118 North 1600 West, Suite B, Mapleton, UT 84664 / Tel: (801) 491-6040 Fax (801) 491-6050

 

 

 

 
Case 2:19-cv-00425-CW-PMW Document 6-1 Filed 06/20/19 Page 3 of 4

Ms. Frost who conducted the initial investigation(s) into Dr. Makasci’s alleged “inappropriate”
conduct, There are also significant parallels between Ms. Frost’s case and Dr. Makasci’s case.

In the Answer filed by the University in the Frost case, and also in its Motion to Dismiss
(and attached Exhibits), the University admits that many of Ms. Frost’s investigations were

improperly conducted and were fundamentally flawed. With regard to Dr. Makasci’s case, We
could not agree more.

Tn Linda Makin’s Notice of Intent to Terminate Employment of Melissa Frost (attached
to the University’s Motion as Exhibit C and dated June 9, 2017), Ms. Makin states: “Your
inconsistent ability to appropriately conduct investigations in a timely and professional manner
in compliance with UVU policies is creating liability for the University.” Ms. Makin continues:
“Specific concerns include unprofessional interactions with parties, inconsistent, unclear, and/or
untimely communication with parties and stakeholders; lack of timeliness in concluding and/or
documenting investigations ...°. etc. “Specific concerns include inadequate tracking and
documentation of complaints and status of investigation process, ineffective communication
within the office and with investigators to ensure consistency, clarity and timeliness in response

to reports and complaints and in conducting investigations...”. We also agree with these
statements.

Were it not for the botched investigations into Dr. Makasci’s alleged conduct, and the
mishandling of the complaints against him and the complaints he made, there is no question that
Dr. Makasci would still be employed with the University. Ms. Frost was intimately involved in
the investigations of Dr, Makasci’s conduct during the relevant period. Just-as stated in Ms.
Makin’s letter, we have long asserted that Ms. Frost’s investigations and communications were
inconsistent with UVU policy and that they were fundamentally inaccurate and unfair. __

In a final attempt to resolve this dispute, Dr. Makasci has requested that I communicate -
directly with you and see if there is an opportunity to reach an amicable result so that the parties.
"will not have to engage in costly and unpredictable Htigation. In connection with his case for
-- wrongful termination .and for unlawful retaliation; Dr. Makasci seeks the following retriedies:

Reinstatement to his former Position; ae

An Established Track or Opportunity for Promotion to Full Professor;
Backpay from October 20, 2017, to present;

. Purge of any Negative References in his Personnel File;

Dr. Makasci has suffered a great deal in connection with the wrongful termination of his

. employment. He has suffered physically and:emotionally. He has beén unable to find alternate
employment. His previously untarnished reputation has been severely damaged. as a result of his. -
suspension and termination on spurious charges. It is clear now that the investigation (or.
investigations) regarding his alleged Conduct were tainted and can now be viewed in the proper
lens.

 

 

 
 

Case 2:19-cv-00425-CW-PMW Document 6-1 Filed 06/20/19 Page 4 of 4

Upon receipt of this letter, please consider this matter carefully and let me know prior to
Wednesday, October 24, 2018, if you would like to engage in a productive discussion to resolve
this dispute. Thank you for your consideration.

Very Truly Yours,

TOBLER LAW OFFICE, LC

f df
Go iy
xm Atel hasan

E. Gregg Tobler #8

Ce: Kemal Makasci

 

 
